Title: From Alexander Hamilton to Angelica Church, 22 January [1800]
From: Hamilton, Alexander
To: Church, Angelica


[Albany] Wednesday Jany 22d [1800]
The fatigues of my journey were solaced this morning by a happy meeting with your father and mother. The very favourable accounts which I had had of your father’s health fell short of the reality. He is astonishingly recovered. The reception he gave me was more than usually cordial; for which I am no doubt indebted to your recommendation.
The pleasure of this was heightened by that of dining in the presence of a lady for whom I have a particular friendship. I was placed directly in front of her and was much occupied with her during the whole Dinner. She did not appear to her usual advantage, and yet she was very interesting. The eloquence of silence is not a common attribute of hers; but on this occasion she employed it par force and it was not considered as a fault. Though I am fond of hearing her speak, her silence was so well placed that I did not attempt to make her break it. You will conjecture that I must have been myself dumb with admiration. Perhaps so, and yet this was not the reason of my forbearing to invite a conversation with her. If you cannot find yourself a solution for this enigma, you must call in the aid of Mr. Church—and if he should fail to give you the needful assistance write to your friend Mr. Trumbull for an explanation.
Your sister Margaret is also wonderfully restored. She and Mr. Rensselaer supped with us. She never was in better spirits. The sight of these friends has diminished though not dissipated a sadness which took possession of my heart on my departure from New York. I am more and more the fool of affection and friendship. In a little time I shall not be able to stir from the sides of my family & friends. Remember me affecty to Mr. Church.
Adieu Dr sister

AH
Mrs. Church


